OPINION ON MOTION FOR REHEARING                   (Filed November 24, 1942.)
On motion for rehearing the point is made that the foregoing[4]  opinion should be made to operate prospectively only and that it should have no application to past transactions. Plaintiff relies upon the rule announced in Montana HorseProducts Co. v. Great Northern Railway Co., 91 Mont. 194,7 P.2d 919, and Continental Supply Co. v. Abell, 95 Mont. 148,24 P.2d 133, and kindred cases from other jurisdictions. We have given consideration to this contention, but in our opinion the rule contended for does not affect this case. The point under consideration here as to which prior decisions of this court were overruled has to do with a remedial or procedural question, and not with any substantive or vested property right.
It is contended that attorneys relying upon the prior decisions of this court have advised their clients accordingly and that litigants may have relied upon those decisions in making conditional sales contracts, and that to now change the law and make it applicable to past transactions would work an injustice. To adopt the rule contended for by plaintiff and apply it to this case would mean that lawyers could advise their clients to breach their contracts with respect to property sold under conditional sales contracts, and notwithstanding this fact the possession of the property might be recovered without the right of the vendee to recover damages in the same action for such breach of contract. The rule against the change of judicial decisions as to past transactions was intended to protect the rights of the innocent under contracts made in reliance upon those decisions. The rule was never designed to aid a wrongdoer. We do not presume to say that the plaintiff here is a wrongdoer, but only say that the allegations *Page 399 
set up in the cross-complaint charge plaintiff with wrongdoing, resulting in damages to the defendant. This is a subject matter which we now hold may be litigated under the cross-complaint notwithstanding former decisions to the contrary which have been expressly overruled.
The motion for rehearing is denied.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES ERICKSON, ANDERSON and MORRIS concur.